COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 IN THE INTEREST OF:                           §              No. 08-14-00245-CV

 J. P. R.                                      §                 Appeal from the

 A CHILD                                       §           383rd Judicial District Court

                      Appellant.               §            of El Paso County, Texas

                                               §             (TC# 2012DCM09060 )

                                               §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 20, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Mario A. Gonzalez, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before March 20, 2015.

       IT IS SO ORDERED this 24th day of February, 2015.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.